367 F.2d 575
FRILETTE et al., Appellants,v.KIMBERLIN et al., Appellees.
No. 22980.
United States Court of Appeals Fifth Circuit.
October 24, 1966.

Ellsworth H. Mosher, Washington, D. C., Peter H. Beer, New Orleans, La., Raymond W. Barclay, New York, Montgomery, Barnett, Brown & Read, New Orleans, La., for Frilette, and others. Stevens, Davis, Miller & Mosher, Washington, D. C., of counsel.
Calvin E. Hardin, Jr., Baton Rouge, La., for Kimberlin and others. Robert D. Fier, Douglas G. Brace, New York City, Harry McCall, Jr., New Orleans, La., Kenyon & Kenyon, New York City, Durrett, Hardin, Hunter, Dameron & Fritchie, Baton Rouge, La., of counsel.
Before JONES, COLEMAN and AINSWORTH, Circuit Judges.
PER CURIAM:


1
The appellant made a motion to produce documents under 35 U.S.C.A. § 24 in a proceeding collateral to a contested interference case then pending in the United States Patent Office. The district court denied the motion and from its order, this appeal is taken. It is the conclusion of this Court that the subpoena is too broad, that a present need for the production of the documents sought is not adequately demonstrated. There was no abuse of the discretion vested in the district judge. The order is


2
Affirmed.